Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti (U.S. Pub. No. 2015/0260754) in view of Lu (WO2017091514) and Erivantcev (US. Pub. No. 2017/0308165).
Regarding Claim 1, Perotti teaches a method (Fig. 2), comprising: determining, by the computing device, whether a respective sensor module is attached to a respective part of a user (block 204); and in response to the determination that a respective sensor module is attached to the respective part of the user, initiating, by the computing device, a calibration operation to calibrate orientation measurements of the sensor module relative to a common reference system defined based on an orientation of the user (calibration of block 206 is performed based on determination of block 204; paragraph [0030], accelerometers can be calibrated according to Fig. 2; see also paragraph [0002]).  

Perotti and Lu do not teach a receiving accelerations from, and calibrating, a plurality of sensor modules.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n, each IMU including an accelerometer (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time of the invention to apply the calibration method of Perotti and Lu to a plurality of sensor modules as taught in Erivantcev, because the system including the plurality of sensor modules is easy and convenient to use (see paragraphs [0038]-[0039] or Erivantcev) and requires calibration (see paragraph [0124] of Erivantcev).
Regarding Claim 3, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 1.  Perotti does not specifically disclose wherein each respective sensor module has an inertial measurement unit (IMU) configured to measure an orientation of the respective sensor module.  However, Perotti does 
Regarding Claim 4, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 1.  Perotti does not specifically teach wherein each respective sensor module has an inertial measurement unit (IMU) having a micro-electromechanical system (MEMS) gyroscope configured to measure an orientation of a respective sensor module.  However, Perotti does teach a gyroscope in paragraph [0002].  Further, Erivantcev teaches a MEMs gyroscope configured to measure an angular velocity (i.e. orientation) in paragraph [0052].  It would have been obvious to one skilled in the art at the time of the invention to use a MEMS gyroscope as taught in Erivantcev in the system of Perotti, in order to accurately determine orientation data.
Regarding Claim 5, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 4.  Perotti does not specifically teach wherein the IMU comprises a magnetometer.  However, Erivantcev teaches that the IMUs each include a magnetometer in paragraph [0052].  It would have been obvious to one skilled in the art at the time of the invention to include the IMU having a magnetometer as taught in Erivantcev in the system of Perotti, in order to measure the magnitude and direction of the magnetic field at its location in space (see Erivantcev, paragraph [0052]).

Regarding Claim 7, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 1.  Perotti does not specifically teach wherein initiating, by the computing device, a calibration operation to calibrate orientation measurements of the sensor modules relative to a common reference system defined based on an orientation of the user comprises receiving an indication of a button press on one of the plurality of sensor modules.  However, Perotti does teach calibrating an accelerometer based on powering on of a headset and a signal from a don/doff sensor or a clasp detector (Fig. 2, blocks 202, 204, and 206; paragraph [0030]).  Erivantcev further teaches a power button in paragraph [0022], and a calibration button in paragraph [0124].  It would have been obvious to one skilled in the art at the time of the invention to include buttons, as taught in Erivantcev, in the system of Perotti, in order to facilitate user interaction with the device.
Regarding Claim 8, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 1.  Perotti further teaches wherein in response to the determination that the sensor module is not attached to the respective part of the 
Perotti does not specifically disclose determining that each respective sensor module of the sensor modules is not attached to the respective part of the user.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time of the invention to apply the calibration method of Perotti, Lu, and Erivantcev to a plurality of sensor modules as taught in Erivantcev, because the system including the plurality of sensor modules is easy and convenient to use (see paragraphs [0038]-[0039] or Erivantcev) and requires calibration (see paragraph [0124] of Erivantcev).
Regarding Claim 9, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 1.  Perotti further teaches receiving an indication on the sensor module to initiate the calibration operation, and in response to the determination that the sensor module is not attached to the respective part of the user, the calibration operation is prevented and the indication on the sensor module to initiate the calibration operation is ignored (Fig. 2, power on of block 202 is equated to indication to initiate calibration operation; calibration of block 206 is not performed if it is determined in block 204 that headset is not being worn).  
Perotti does not specifically disclose determining that each respective sensor module of the sensor modules is not attached to the respective part of the user, and that the indication comes from one of a plurality of sensor modules.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time of the invention to apply 
Perotti does not specifically disclose that the indication is a button press.  However, Erivantcev teaches a power button in paragraph [0022], and a calibration button in paragraph [0124].  It would have been obvious to one skilled in the art at the time of the invention to include buttons, as taught in Erivantcev, in the system of Perotti, in order facilitate user interaction with the device.
Regarding Claim 10, Perotti teaches a system, comprising: a computing device, comprising: one or more processors (paragraph [0004]); and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes (paragraphs [0007]-0008]): determining, by the computing device, whether a respective sensor module is attached to a respective part of a user (block 204); and in response to the determination that a respective sensor module is attached to the respective part of the user, initiating, by the computing device, a calibration operation to calibrate orientation measurements of the sensor module relative to a common reference system defined based on an orientation of the user (calibration of block 206 is performed based on determination of block 204; paragraph [0030], accelerometers can be calibrated according to Fig. 2; see also paragraph [0002]).  
Perotti does not specifically disclose receiving, in a computing device, periodic measurements of accelerations from a sensor module; and that the determination that 
Perotti and Lu do not teach a receiving accelerations from, and calibrating, a plurality of sensor modules.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n, each IMU including an accelerometer (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time of the invention to apply the calibration method of Perotti and Lu to a plurality of sensor modules as taught in Erivantcev, because the system including the plurality of sensor modules is easy and convenient to use (see paragraphs [0038]-[0039] or Erivantcev) and requires calibration (see paragraph [0124] of Erivantcev).
Regarding Claim 11, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 10.  Perotti does not specifically disclose wherein each respective sensor module has an inertial measurement unit (IMU) configured to measure an orientation of the respective sensor module.  However, Perotti does disclose sensors including accelerometers and gyroscopes (see Perotti, paragraph [0004]).  Further, Lu discloses in paragraph [0024] an IMU that includes an 
Regarding Claim 12, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 10.  Perotti does not specifically teach wherein each respective sensor module has an inertial measurement unit (IMU) having a micro-electromechanical system (MEMS) gyroscope configured to measure an orientation of a respective sensor module.  However, Perotti does teach a gyroscope in paragraph [0002].  Further, Erivantcev teaches a MEMs gyroscope configured to measure an angular velocity (i.e. orientation) in paragraph [0052].  It would have been obvious to one skilled in the art at the time of the invention to use a MEMS gyroscope as taught in Erivantcev in the system of Perotti, in order to accurately determine orientation data.
Regarding Claim 13, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 12.  Perotti does not specifically teach wherein the IMU comprises a magnetometer.  However, Erivantcev teaches that the IMUs each include a magnetometer in paragraph [0052].  It would have been obvious to one skilled in the art at the time of the invention to include the IMU having a magnetometer as taught in Erivantcev in the system of Perotti, in order to measure the magnitude and direction of the magnetic field at its location in space (see Erivantcev, paragraph [0052]).
Regarding Claim 14, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 12.  Perotti does not specifically teach wherein the IMU comprises a MEMS accelerometer.  However, Perotti does teach an accelerometer 
Regarding Claim 16, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 10.  Perotti does not specifically teach wherein one of the plurality of sensor modules comprises a button configured to initiate the calibration operation.  However, Perotti does teach calibrating an accelerometer based on powering on of a headset and a signal from a don/doff sensor or a clasp detector (Fig. 2, blocks 202, 204, and 206; paragraph [0030]).  Erivantcev further teaches a power button in paragraph [0022], and a calibration button in paragraph [0124].  It would have been obvious to one skilled in the art at the time of the invention to include buttons, as taught in Erivantcev, in the system of Perotti, in order to facilitate user interaction with the device.
Regarding Claim 17, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 10.  Perotti further teaches wherein in response to the determination that the sensor module is not attached to the respective part of the user, the calibration operation is prevented (Fig. 2, block 204, calibration is not performed if headset is not being worn).  
Perotti does not specifically disclose determining that each respective sensor module of the sensor modules is not attached to the respective part of the user.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time 
18. A non-transitory computer storage medium storing instructions which, when 
Regarding Claim 18, Perotti teaches a non-transitory computer-readable medium storing sequences of instructions which, when executed by a computing device, instructs the computing device to perform a method comprising (paragraphs [0007]-0008]): determining, by the computing device, whether a respective sensor module is attached to a respective part of a user (block 204); and in response to the determination that a respective sensor module is attached to the respective part of the user, initiating, by the computing device, a calibration operation to calibrate orientation measurements of the sensor module relative to a common reference system defined based on an orientation of the user (calibration of block 206 is performed based on determination of block 204; paragraph [0030], accelerometers can be calibrated according to Fig. 2; see also paragraph [0002]).  
Perotti does not specifically disclose receiving, in a computing device, periodic measurements of accelerations from a sensor module; and that the determination that the respective sensor module is attached to the respective part of the user is determined from the periodic measurements of accelerations as received from the sensor module.  However, Lu discloses, in paragraph [0024] that signals that are received from an accelerometer can be used to detect motion that is characteristic of a head-mountable device (HMD) being worn.  It would have been obvious to one skilled in 
Perotti and Lu do not teach a receiving accelerations from, and calibrating, a plurality of sensor modules.  However, Erivantcev shows, in Fig. 1, a system including a plurality of IMUs 102a-n, each IMU including an accelerometer (see paragraph [0052]).  It would have been obvious to one skilled in the art at the time of the invention to apply the calibration method of Perotti and Lu to a plurality of sensor modules as taught in Erivantcev, because the system including the plurality of sensor modules is easy and convenient to use (see paragraphs [0038]-[0039] or Erivantcev) and requires calibration (see paragraph [0124] of Erivantcev).
Regarding Claim 20, Perotti in view of Lu and Erivantcev teach everything that is claimed above with respect to Claim 18.  Perotti further teaches receiving an indication on the sensor module to initiate the calibration operation, and in response to the determination that the sensor module is not attached to the respective part of the user, the calibration operation is prevented and the indication on the sensor module to initiate the calibration operation is ignored (Fig. 2, power on of block 202 is equated to indication to initiate calibration operation; calibration of block 206 is not performed if it is determined in block 204 that headset is not being worn).  
Perotti does not specifically disclose determining that each respective sensor module of the sensor modules is not attached to the respective part of the user, and that the indication comes from one of a plurality of sensor modules.  However, Erivantcev 
Perotti does not specifically disclose that the indication is a button press.  However, Erivantcev teaches a power button in paragraph [0022], and a calibration button in paragraph [0124].  It would have been obvious to one skilled in the art at the time of the invention to include buttons, as taught in Erivantcev, in the system of Perotti, in order facilitate user interaction with the device.

Allowable Subject Matter
Claims 2, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863